Citation Nr: 0217813	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with chronic pain and herniation at L5-S1, 
with nerve entrapment, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from December 1970 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision increased the 
disability rating for residuals of a low back injury with 
chronic pain and herniation at L5-S1, with nerve 
entrapment from 40 to 60 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran is currently in receipt of the maximum 
rating available under the Diagnostic Code applicable to 
intervertebral disc syndrome.

3.  The medical evidence does not show that the veteran 
has residuals of a fractured vertebra with cord 
involvement or unfavorable ankylosis of the spine.


CONCLUSION OF LAW

A low back disability is not more than 60 percent 
disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his low 
back disability.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in a 
July 2001 letter.  See 38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion 
of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran injured 
his back in November 1975.  He was diagnosed with an L5 
back injury, acute, with sciatic nerve involvement.  
Service connection for residuals of a low back injury with 
low back strain, was granted in an October 1977 rating 
decision, which assigned an initial noncompensable rating 
under Diagnostic Code 5295.

A rating decision dated October 1992 increased the 
disability rating to 10 percent, under Diagnostic Code 
5295.  A November 1996 rating decision recharacterized the 
veteran's disability as residuals of a low back injury 
with acute herniation of L5-S1 with nerve entrapment and 
increased the disability rating to 40 percent under 
Diagnostic Code 5293.  The veteran filed a claim for an 
increased rating for his service connected low back 
disability in December 1999.

A November 1999 VA treatment note reported that the 
veteran's back pain was getting progressively worse.  The 
veteran complained of periodic pains and occasional 
weakness down his right leg.  No other notes were made 
regarding the veteran's back disability.

A January 2000 VA examination report noted that the 
veteran was status post L5-S1 lumbar diskectomy in 1996 
for a herniated disc.  The veteran reported developing 
increasing low back pain and radicular symptoms into the 
left leg posteriorly in the medial ankle and toes about 
one year prior to the examination.  On examination, there 
was tenderness to percussion and palpation of the area.  
There was no spasm.  The veteran had 45 degrees of forward 
flexion, limited by pain, 5 degrees of hyperextension , 
lateral bending was 30 degrees in both directions, and 
rotation was 25 degrees in both directions.  The veteran 
could stand on his heels and toes.  Deep tendon reflexes 
were equal at both knees.  The left ankle jerk was 
hypoactive.  There was no measurable atrophy.  Motor 
testing revealed right anterior tib and quad strength was 
5/5, left was 3/5.  Sensation was diminished in the 
lateral aspect of the left ankle inferior to the malleolus 
and across the dorsum of the foot at the toes.  The 
examiner diagnosed the veteran with degenerative joint 
disease, L5-S1, status post lumbar diskectomy with 
recurrent back pain and left lower extremity radiculopathy 
with an L5-S1 lesion.

A January 2000 VA x-ray report stated that there had been 
no change in the appearance of the spine on the lateral 
radiograph, with the exception of a further decrease in 
the disc space at L5-S1 with osteoporotic change 
anteriorly, since September 1996.  There was some 
calcification in the region of the disc at L3-4 noted, 
although there was no disc space narrowing at that level.  
The other levels were normal.

An August 2001 VA examination report indicated that the 
veteran was working part time in the VA mailroom.  The 
examiner noted that the veteran had been through a 
chemical dependence recovery program and was unable to 
take anything for low back pain except Motrin and 
gabapentin.  The veteran reported most of his pain was in 
his low back.  He stated that the pain radiated down his 
posterior upper thigh into his knee and down into his left 
foot on the medial lateral aspect.  On examination, there 
was no atrophy.  When the veteran walked, he was antalgic 
on the left.  There was some slight paraspinal spasm.  
Lateral bending was 40 degrees, rotation was 40 degrees 
and extension was 45 degrees.  Passive range of motion was 
60 degrees.  There was decreased sensation along the 
distribution of the L5-S1.  The diagnosis was status post 
lumbar diskectomy of L5-S1, with chronic low back pain and 
left lower extremity radiculopathy consistent with an L5-
S1 lesion and degenerative joint disease.

The August 2001 VA examiner noted that the veteran could 
undergo vocational rehabilitation with a job involving 
light duty.  He stated that the veteran should have a job 
that would allow him to be in different positions, like 
sitting and standing.

III.  Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

In the case of residuals of a vertebra fracture a 100 
percent evaluation is assigned where there is cord 
involvement, and the veteran is bedridden, or requires 
long leg braces.  Special monthly compensation may be 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).

Where there is complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type) a 100 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2001).

During the pendency of the appeal the criteria for 
evaluating a back disability under Diagnostic Code 5293 
were amended, effective September 23, 2002.  The Board is 
aware that the veteran was not given an amended copy of 
the regulations.  However, the veteran is currently in 
receipt of the maximum rating available under both the old 
and the new criteria, accordingly, the Board is satisfied 
that no prejudice will result from an adjudication of his 
claim in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Under the criteria for Diagnostic Code 5293 in effect 
prior to September 23, 2002, a pronounced case of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, and little intermittent relief warrants a 
60 percent evaluation, the maximum evaluation assignable 
under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

Under the criteria for Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is to be 
evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating, the highest assignable 
under this code, is warranted with incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  66 Fed. Reg., pages 54345-54349 (August 
22, 2002).

When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity 
or atrophy of disuse.  VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against an increased rating for a low back disability, 
currently evaluated as 60 percent disabling.  The Board 
has noted that the veteran is currently in receipt of the 
maximum rating available under Diagnostic Code 5293.  As 
the noted above, this is the maximum rating available 
under either the old or the new criteria.

Accordingly, under the schedular criteria, a higher rating 
is only appropriate if the veteran meets the criteria for 
a 100 percent rater under another diagnostic code.  A 100 
percent rating is not appropriate under Diagnostic Code 
5285 as the medical evidence of record does not show that 
the veteran's disability is the result of residuals of a 
fractured vertebra with cord involvement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Likewise, a 100 percent 
rating is not appropriate under Diagnostic Code 5286, as 
the medical evidence does not show evidence of ankylosis 
of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5286.

Additionally, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202.  However, the analysis in DeLuca 
does not assist the veteran, as he is receiving the 
maximum disability evaluation for intervertebral disc 
syndrome, which contemplates limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
notes that the maximum rating available for limitation of 
motion of the lumbar spine, under Diagnostic Code 5292, is 
40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, the preponderance of the evidence is 
against the claim for an increased rating for a low back 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's low back 
disability alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would 
render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling, 
is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

